DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 7, 2022 has been entered. Claims 1-2, 4, 17, 37-38, 41 and 49 remain pending in the application. Applicant’s amendments to the Claims have overcome the objections set forth in the Non-Final Office Action mailed April 7, 2022. Applicant’s amendments to the Claims have not overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed April 7, 2022.

Claim Objections
Claim 37 is objected to because of the following informalities:
in line 6: “the gingiva” should be --a gingiva--
in claim 37, line 9: “a gingiva of a user” should be --the gingiva of the user--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the presence" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 38, will be read as “a presence”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Nemeh (U.S. Patent No. 20140093832) in view of Schaefer (U.S. 5490520) (previously cited) and Bruce (U.S. 8359179).
	Regarding claim 1, Nemeh teaches (Figure 2) a mouthpiece apparatus for aiding overall oral health (i.e., oral care device) through the use of electrodes that deliver an electrical current to the gingival tissues of a mouth in order to achieve a number of therapeutic, prophylactic, and regenerative benefits. (Abstract). 
	Nemeh further teaches a microcontroller (112) (i.e., processor) which is capable of reading the device’s states and dynamically adjusting the output of power source (116) to compensate for the continually varying resistance across cathodic electrodes (140) and anodic electrodes (150). For example, as shown in Figure 1, microcontroller (112) receives signals from the user input device (120) (i.e., a processor configured to receive from the oral care device data indicative of the first signal and the altered first signal). (Paragraph [0075]).
Microcontroller (112) is also programmable to allow for pulsed application of direct current across the gingiva (Paragraph [0078]). Nemeh teaches that cathodic electrodes (140) are connected to the positive pole of power source and anodic electrodes (150) are connected to the negative pole of power source. These electrodes are placed in direct contact with the gingiva, mounted transversely from one another allowing a current flow from cathodic electrodes (i.e., first electrodes) to the gingival tissues, surrounding teeth, boney structures, and connected mouth tissues to anodic electrodes (i.e., second electrodes) mounted on the transverse gingiva and then back to power supply, forming a complete circuit (i.e., a first electrode configured to transmit a first signal through a gingiva of a user to cause an altered first signal; a second electrode configured to receive the altered first signal). (Paragraph [0077]).
However, Nemeh fails to teach “a first flexible membrane coupled to the mouthpiece; the first electrode housed on the first flexible membrane; a second flexible membrane coupled to the mouthpiece; the second electrode housed on the second flexible membrane”; and a processor configured to “generate an electrical impedance tomography (EIT) profile of the gingiva of the user based on the data indicative of the first signal and the altered first signal; wherein the first flexible membrane is configured to be placed upon one of an anterior portion or a posterior portion of the gingiva of the user, and the second flexible membrane is configured to be placed upon another one of the anterior portion or the posterior portion of the gingiva.”
Schaefer, in a related field of endeavor, teaches (Figures 1-3) a dental appliance for treating bruxism which has a mouthpiece containing an electric source, electrodes, and circuitry connecting the source to the electrodes, and circuitry connecting the source to the electrodes. (Abstract). In a preferred embodiment, mouthpiece (12) has a generally horseshoe shape and comprises a curved front portion (20), a left leg (22) and a right leg (24). Left leg and right leg are integral with curved front portion and would generally follow the contours of the wearer's upper or lower teeth. Mouthpiece is configured to fit over the wearer's teeth and thus further includes a base generally disposed to abut the chewing surface of the teeth. (Col. 2, lines 44-51). In the most preferred embodiment, flexible circuit board (38), containing electrodes (16), is wrapped over the exterior surface of outer wall (30) on both left leg and right leg, cemented in place and sealed with a plastic film (47) (i.e., a first flexible membrane coupled to the mouthpiece; the first electrode housed on the first flexible membrane; a second flexible membrane coupled to the mouthpiece; the second electrode housed on the second flexible membrane). (Col. 3, lines 16-19).
As shown in Figure 1, the first flexible membrane is configured to be placed upon a posterior portion of the gingiva of the user. As previously discussed, flexible circuit board (38), containing electrodes (16), may be wrapped over the exterior surface of outer wall (30) on both left leg and right leg (i.e., the first flexible membrane is configured to be placed upon a posterior portion of the gingiva of the user, and the second flexible membrane is configured to be placed upon another one of the anterior portion or the posterior portion of the gingiva).
As a result, it would have been obvious to one of ordinary skill in the art before the effective  filing date of the claimed invention to have modified Nemeh to include “a first flexible membrane coupled to the mouthpiece”; “the first electrode housed on the first flexible membrane; a second flexible membrane coupled to the mouthpiece”; “the second electrode housed on the second flexible membrane”; and “wherein the first flexible membrane is configured to be placed upon one of an anterior portion or a posterior portion of the gingiva of the user, and the second flexible membrane is configured to be placed upon another one of the anterior portion or the posterior portion of the gingiva” of Schaefer. Doing so disposes electrodes to contact an interior surface of the wearer’s mouth when the dental appliance is positioned in the wearer’s mouth, (Col. 1, lines 66-67; Col. 2, line 1), thus enabling controlled electrical stimulus of the wearer’s mouth. (Col. 3, lines 37-38).
Bruce, in a related field of endeavor, teaches an apparatus for applying electrical stimuli to a system and acquiring a system response, particularly, though not exclusively, relating to an apparatus for use in detecting dental decay by electrical means. (Col. 1, lines 14-20). Electrical Caries Detectors (ECD's) generally comprise a probe having a first (probe) electrode which is placed in contact with the tooth to be tested, and a second (counter) electrode placed in contact against the gingiva (gum) and an alternating electric current of fixed frequency is passed through the tooth and the resistance to this is measured. (Col. 3, lines 7-18). Bruce suggests that the device of the present invention can be used to determine physiological, pathological or pharmacologically changes in other tissues or cells (e.g., gingiva) and may be visualized using imaging techniques such as electrical impedance tomography (EIT) (i.e., generate an electrical impedance tomography (EIT) profile of the gingiva of the user based on the data indicative of the first signal and the altered first signal). (Col. 36, lines 6-8, lines 13-15).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemeh to include a processor configured to “generate an electrical impedance tomography (EIT) profile of the gingiva of the user based on the data indicative of the first signal and the altered first signal” of Bruce. Doing so enables changes such as inflammatory, infective, ischemic, neoplastic, metabolic, fibrotic, necrotic, hypertrophic, hyperplastic or degenerative to be measured, which is useful in the evaluation of cardiovascular, pulmonary and renal function, body fat estimation, hydration, etc. (Col. 36, lines 8-13).
Regarding claim 2, Nemeh as modified by Bruce, as previously discussed, teaches a device that can be used to determine physiological, pathological or pharmacologically changes in other tissues or cells (e.g., gingiva) using visualization imaging techniques such as electrical impedance tomography (EIT) (i.e., determine an oral health characteristic of the user based on the EIT profile of the gingiva of the user). (Col. 36, lines 6-8, lines 13-15).
Regarding claim 37, Nemeh teaches a method for treatment of oral diseases utilizing electricity through the use of a mouthpiece, which use electrodes that deliver an electrical current to the gingival tissues of a mouth in order to achieve a number of therapeutic, prophylactic, and regenerative benefits (i.e., determining an oral health characteristic of a user comprising providing a mouthpiece). (Abstract). 
	Nemeh further teaches a microcontroller (112) which is capable of reading the device’s states and dynamically adjusting the output of power source (116) to compensate for the continually varying resistance across cathodic electrodes (140) and anodic electrodes (150). For example, as shown in Figure 1, microcontroller (112) receives signals from the user input device (120). (Paragraph [0075]). Microcontroller (112) is also programmable to allow for pulsed application of direct current across the gingiva (Paragraph [0078]). Nemeh teaches that cathodic electrodes (140) are connected to the positive pole of power source and anodic electrodes (150) are connected to the negative pole of power source. These electrodes are placed in direct contact with the gingiva, mounted transversely from one another allowing a current flow from cathodic electrodes (i.e., first electrodes) to the gingival tissues, surrounding teeth, boney structures, and connected mouth tissues to anodic electrodes (i.e., second electrodes) mounted on the transverse gingiva and then back to power supply, forming a complete circuit (i.e., transmitting a first electrical signal through a gingiva of a user to cause an altered first signal via the first electrode; receiving the altered first signal via the second electrode; generating data indicative of the first signal and the altered first signal). (Paragraph [0077]).
However, Nemeh fails to teach the mouthpiece having “a first flexible membrane, a second flexible membrane, a first electrode housed on the first flexible membrane, and a second electrode housed on the second flexible membrane, the first flexible membrane configured to be placed upon one of an anterior portion or a posterior portion of the gingiva of the user, and the second flexible membrane is configured to be placed upon another one of the anterior portion or the posterior portion of the gingiva; and generating an electrical impedance tomography (EIT) profile of the gingiva of the user based on the data indicative of the first signal and the altered first signal.”
Schaefer, in a related field of endeavor, teaches (Figure 1-3) a dental appliance for treating bruxism which has a mouthpiece containing an electric source, electrodes, and circuitry connecting the source to the electrodes, and circuitry connecting the source to the electrodes. (Abstract). In a preferred embodiment, mouthpiece (12) has a generally horseshoe shape and comprises a curved front portion (20), a left leg (22) and a right leg (24). Left leg and right leg are integral with curved front portion and would generally follow the contours of the wearer's upper or lower teeth. Mouthpiece is configured to fit over the wearer's teeth and thus further includes a base generally disposed to abut the chewing surface of the teeth. (Col. 2, lines 44-51). In the most preferred embodiment, flexible circuit board (38), containing electrodes (16), is wrapped over the exterior surface of outer wall (30) on both left leg and right leg, cemented in place and sealed with a plastic film (47) (i.e., a first flexible membrane, a second flexible membrane, a first electrode housed on the first flexible membrane, and a second electrode housed on the second flexible membrane). (Col. 3, lines 16-19).
As shown in Figure 1, the first flexible membrane is configured to be placed upon a posterior portion of the gingiva of the user. As previously discussed, flexible circuit board (38), containing electrodes (16), may be wrapped over the exterior surface of outer wall (30) on both left leg and right leg (i.e., the first flexible membrane configured to be placed upon one of an anterior portion or a posterior portion of the gingiva of the user, and the second flexible membrane is configured to be placed upon another one of the anterior portion or the posterior portion of the gingiva).
As a result, it would have been obvious to one of ordinary skill in the art before the effective  filing date of the claimed invention to have modified Nemeh to include “a first flexible membrane, a second flexible membrane, a first electrode housed on the first flexible membrane, and a second electrode housed on the second flexible membrane, the first flexible membrane configured to be placed upon one of an anterior portion or a posterior portion of the gingiva of the user, and the second flexible membrane is configured to be placed upon another one of the anterior portion or the posterior portion of the gingiva” of Schaefer. Doing so disposes electrodes to contact an interior surface of the wearer’s mouth when the dental appliance is positioned in the wearer’s mouth, (Col. 1, lines 66-67; Col. 2, line 1), thus enabling controlled electrical stimulus of the wearer’s mouth. (Col. 3, lines 37-38).
Bruce, in a related field of endeavor, teaches a method for the detection of dental decay by electrical means. (Col. 1, lines 14-20). As previously discussed, Electrical Caries Detectors (ECD's) generally comprise a probe having a first (probe) electrode which is placed in contact with the tooth to be tested, and a second (counter) electrode placed in contact against the gingiva (gum) and an alternating electric current of fixed frequency is passed through the tooth and the resistance to this is measured. (Col. 3, lines 7-18). Bruce suggests that the device of the present invention can be used to determine physiological, pathological or pharmacologically changes in other tissues or cells (e.g., gingiva) and may be visualized using imaging techniques such as electrical impedance tomography (EIT) (i.e., generating an electrical impedance tomography (EIT) profile of the gingiva of the user based on the data indicative of the first signal and the altered first signal). (Col. 36, lines 6-8, lines 13-15).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemeh to include the step of “generating an electrical impedance tomography (EIT) profile of the gingiva of the user based on the data indicative of the first signal and the altered first signal” of Bruce. Doing so enables changes such as inflammatory, infective, ischemic, neoplastic, metabolic, fibrotic, necrotic, hypertrophic, hyperplastic or degenerative to be measured, which is useful in the evaluation of cardiovascular, pulmonary and renal function, body fat estimation, hydration, etc. (Col. 36, lines 8-13).
Regarding claim 41, as previously discussed, Schaefer illustrates (Figures 1-3) a mouthpiece (12) with a generally horseshoe shape and comprises a curved front portion (20), a left leg (22) and a right leg (24). In the most preferred embodiment, circuit board (38), containing electrodes (16), is wrapped over the exterior surface of outer wall (30) on both left leg and right leg, cemented in place and sealed with a plastic film (47). (Col. 3, lines 16-19). Electrodes (16) are preferably metal or plastic conductors embedded in outer wall of both left leg and right leg to contact the gum line in a plurality of locations (i.e., the first electrode forms part of a first electrode array and the second electrode forms part of a second electrode array). (Col. 2, lines 64-67; Col. 3, lines 4-6).
As a result, it would have been obvious to one of ordinary skill in the art before the effective  filing date of the claimed invention to have modified Nemeh to provide that “the first electrode forms part of a first electrode array and the second electrode forms part of a second electrode array” of Schaefer. Doing so disposes electrodes to contact an interior surface of the wearer’s mouth when the dental appliance is positioned in the wearer’s mouth, (Col. 1, lines 66-67; Col. 2, line 1), thus enabling controlled electrical stimulus of the wearer’s mouth. (Col. 3, lines 37-38).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nemeh in view of Schaefer and Bruce, further in view of McClain (U.S. 8326413) (previously cited).
Regarding claim 4, Nemeh as modified by Bruce, as previously discussed, suggests a device that may be configured to determine the EIT profile of the gingiva of the user, (Col. 36, lines 6-8, lines 13-15), but does not teach determination of the EIT profile “based on a potential difference between the first signal and the altered first signal”
McClain, in a related field of endeavor, teaches that electrical impedance measurement devices generally comprise a probe having a first probe electrode, which is placed in contact with the tooth (e.g., or gingiva) to be tested, and a second, counter electrode separate from the probe electrode, which is placed in contact with another part of the body of the patient (e.g., gingiva) in order to complete an electrical circuit connecting the two electrodes. Alternating electric current of fixed frequency, or over a known frequency range, may then be passed through the tooth (e.g., or gingiva) and any impedance levels are measured in order to correlate to the extent of possible decay present therein. (Col. 5, lines 3-13). Such electrical probes involve direct exposure to a tooth surface (e.g., or gingiva) to measure any potential impedance of electrical signals throughout a tooth's structure (e.g., or gingiva) as a change in the impedance value in the path of the electrical signal across the tooth would be a fair indication of onset of decay, (i.e., determination based on a potential difference between the first signal and the altered first signal). (Col. 2, lines 60-66).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemeh as modified by Bruce to incorporate the teachings of McClain to provide determination of the EIT profile of the gingiva of the user “based on a potential difference between the first signal and the altered first signal”. 
Doing so provides a reliable measure of decay on which to make a proper diagnosis of dental caries. (Col. 2, lines 60-66).
Claims 17, 38, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Nemeh in view of Schaefer and Bruce, further in view of Brugger (WO 2018/011241) (previously cited).
Regarding claim 17, Nemeh as modified by Schaefer and Bruce teach all of the elements of the claimed invention except wherein the processor is further configured to determine an oral health characteristic of the user “based on a comparison of the EIT profile of the gingiva of the user and one or more other EIT profiles.”
Brugger, in a related field of endeavor, teaches a dental surgical treatment device detecting dental tissue and/or anomaly in dental tissue through the use of an impedance-based detection device. (Brugger Translation, Page 3, lines 2-3, 17-20). Brugger teaches an evaluation unit (i.e., processor), which is particularly designed to receive, process and evaluate the electrical measurement signal. Preferably, the evaluation unit comprises a microcontroller or is formed by a microcontroller. The evaluation unit or the microcontroller comprise, for example, a measuring signal amplifier, an analog-to-digital converter, a measuring signal filter, a comparator and/or a memory element. (Brugger Translation, Page 6, lines 20-23).
Brugger further teaches that parameters and/or data sets assigned to a specific tissue (e.g., gingiva) are stored in a storage element of the evaluation unit. The microcontroller or the comparator is designed to compare these stored parameters and/or data sets with the measurement signals supplied by the impedance-based detection device (and specific to a particular tissue) in order to thereby detect dental tissue and/or an anomaly in dental tissue (i.e., wherein the processor is further configured to determine an oral health characteristic of the user based on a comparison of the EIT profile of the gingiva of the user and one or more other EIT profiles and wherein the other EIT profiles are other EIT profiles of the gingiva of the user). (Brugger Translation, Page 8, lines 32-36).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemeh as modified by Bruce and Schaefer to provide wherein the processor is further configured to determine an oral health characteristic of the user “based on a comparison of the EIT profile of the gingiva of the user and one or more other EIT profiles” of Brugger. Doing so enables detection of an anomaly of dental tissue. (Brugger Translation, Page 8, lines 35-36).
Regarding claim 38, Nemeh as modified by Bruce, as previously discussed, teaches a method that can be used to determine physiological, pathological or pharmacologically changes in other tissues or cells, e.g., gingiva, and may be visualized using imaging techniques such as electrical impedance tomography (EIT) (i.e., determining an oral health characteristic of the user based on the EIT profile of the gingiva of the user). (Col. 36, lines 6-8, lines 13-15).
	Also, Brugger teaches that the dental treatment device is capable of: detecting abnormalities of dental tissue, such as caries, calculus, plaque, plaque, or biofilms; by recognizing and/or distinguishing different tissues to determine the distance to the pulp by recognizing and/or differentiating different tissues to determine the depth of penetration into a dental bone, for example into a jaw bone during the preparation of an implant bore, or the length of a root canal, in particular during a root canal preparation by recognizing and/or distinguishing between different tissues to determine the depth of a periodontal pocket (i.e., wherein determining the oral health characteristic of the user comprises determining the presence of at least one of a periodontal pocket, a gum volume change, a periodontal bone loss, an abnormal connective tissue change, or a quantification of a gingival crevicular fluid). (Brugger Translation, Page 3, lines 32-37).
Regarding claim 49, Brugger teaches, as previously discussed, that parameters and/or data sets assigned to a specific tissue are stored in the storage element of the evaluation unit. The microcontroller or the comparator is designed to be capable of comparing these stored parameters and/or data sets with the measurement signals supplied by the impedance-based detection device (and specific to a particular tissue), thereby detecting dental tissue and/or an anomaly in dental tissue (i.e., determining an oral health characteristic of the user based on a comparison of the EIT profile of the gingiva of the user and one or more other EIT profiles, wherein the other EIT profiles are other EIT profiles of the gingiva of the user). (Brugger Translation, Page 8, lines 32-36).

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
There are new claim objections that were necessitated by the claim amendments filed on 7/7/2022.
With respect to the rejection of claim 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, contrary to the Applicant’s assertions, the Applicant did not make any changes to claim 38 so as to address this rejection.  The Examiner cannot find a reason to withdraw the rejection.
Applicant's arguments filed 7/7/2022 have been fully considered. In view of the claim amendments, the rejection has been withdrawn. However, upon further consideration, new grounds of rejections were necessitated by the claim amendments are made in view of Nemeh and Bruce.  The Applicant submits that the cited art, Brugger, McClain, and Schaefer, taken alone or in combination, fails to teach or suggest the oral health monitoring device.  Applicant further submits that Brugger fails to teach or disclose "a first electrode configured to transmit a first signal through a gingiva of a user to cause an altered first signal; a second electrode configured to receive the altered first signal; and a processor configured to ... generate an electrical impedance tomography (EIT) profile of the gingiva of the user based on the data indicative of the first signal and the altered first signal’ and, both Brugger and McClain fail to teach or disclose anything related to “a mouthpiece”.
For at least the reasons noted above, the Applicant asserts that Brugger, McClain, and Schaefer taken alone or in combination fail to teach or suggest features recited in independent claims 1 and 37.
These arguments are not persuasive in view of Nemeh and Bruce.
As discussed above, Nemeh teaches electrodes are placed in direct contact with the gingiva, mounted transversely from one another allowing a current flow from cathodic electrodes (i.e., first electrodes) to the gingival tissues, surrounding teeth, boney structures, and connected mouth tissues to anodic electrodes (i.e., second electrodes) mounted on the transverse gingiva and then back to power supply, forming a complete circuit. (Paragraph [0077]).
Bruce, in a related field of endeavor, teaches an apparatus for applying electrical stimuli to a system and acquiring a system response, particularly, though not exclusively, relating to an apparatus for use in detecting dental decay by electrical means. (Col. 1, lines 14-20). Bruce suggests that the device can be used to determine physiological, pathological or pharmacologically changes in other tissues or cells (e.g., gingiva) and may be visualized using imaging techniques such as electrical impedance tomography (EIT). (Col. 36, lines 6-8, lines 13-15).
Applicant further argues that while Schaefer does disclose a mouthpiece, “there is nothing in the reference which discloses the use of flexible membranes on a mouthpiece and there is nothing in Schaefer that discloses having electrodes located on anterior and posterior sides of the gingiva”.  Applicant submits that Schaefer may show that electrodes might be located on anterior and posterior sides of the gingiva, but no disclosure is made for how this might be achieved. 
However, Schaefer illustrates (Figures 1-3) a dental appliance for treating bruxism which has a mouthpiece containing an electric source, electrodes, and circuitry connecting the source to the electrodes, and circuitry connecting the source to the electrodes. (Abstract). In the most preferred embodiment, a flexible circuit board (38) (i.e., flexible membrane), containing electrodes (16), is wrapped over the exterior surface of outer wall (30) on both left leg and right leg, cemented in place and sealed with a plastic film (47). (Col. 3, lines 16-19). As shown in Figure 1, a flexible membrane is configured to be placed upon a posterior portion of the gingiva of the user. 
In response to Applicant’s argument that there is no teaching, suggestion, or motivation
to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Nemeh may be combined with Schaefer and Bruce to anticipate the claims as they are all related to oral care devices.
This rationale to combine the references is reasoned as one of common knowledge in the
art would understand to incorporate “a mouthpiece; a first flexible membrane coupled to the mouthpiece; a first electrode configured to transmit a first signal through a gingiva of a user to cause an altered first signal, the first electrode housed on the first flexible membrane; a second flexible membrane coupled to the mouthpiece; a second electrode configured to receive the altered first signal, the second electrode housed on the second flexible membrane”; and a processor configured to “generate an electrical impedance tomography (EIT) profile of the gingiva of the user based on the data indicative of the first signal and the altered first signal; wherein the first flexible membrane is configured to be placed upon one of an anterior portion or a posterior portion of the gingiva of the user, and the second flexible membrane is configured to be placed upon another one of the anterior portion or the posterior portion of the gingiva”. Doing so disposes electrodes to contact an interior surface of the wearer’s mouth when the dental appliance is positioned in the wearer’s mouth, (Schaefer, Col. 1, lines 66-67; Col. 2, line 1), thus enabling controlled electrical stimulus of the wearer’s mouth, (Schaefer, Col. 3, lines 37-38), and enabling various physiological changes to be measured and evaluated. (Bruce, Col. 36, lines 8-13).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        7/29/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791